UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6647



STEPHEN CLAY JONES,

                                             Petitioner - Appellant,

          versus


DAVID CHESTER, Superintendent,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    W. Earl Britt, Senior
District Judge; William A. Webb, Magistrate Judge. (CA-01-667)


Submitted:   August 28, 2003             Decided:   September 4, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stephen Clay Jones, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen Clay Jones, a North Carolina prisoner, seeks to appeal

the district court’s order accepting the report and recommendation

of a magistrate judge and denying relief on his 28 U.S.C. § 2254

(2000) petition.   An appeal may not be taken to this court from the

final order in a habeas corpus proceeding in which the detention

complained of arises out of process issued by a state court unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not issue for claims addressed by a district court on the merits

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).    As to claims dismissed by

a district court solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’” and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)). We have independently reviewed

the record and conclude that Jones has not made the requisite

showing.    See Miller-El v. Cockrell, 537 U.S. 322,       , 123 S. Ct.

1029,   1039   (2003).   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal.        See 28 U.S.C. § 2253(c)


                                  2
(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3